NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER





                            CAAP-12-0000612


                  IN THE INTERMEDIATE COURT OF APPEALS


                        OF THE STATE OF HAWAI'I


                 STATE OF HAWAI'I, Plaintiff-Appellee,
                                   v.

                  DAVID HARRAWAY, Defendant-Appellant.



          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT

                          (CR. NO. 11-1-0133)



                          ORDER OF CORRECTION

              (By: Nakamura, Chief Judge, for the court1
)


          The Memorandum Opinion of the court, filed on 

April 17, 2015, is hereby corrected as follows:

          1.   On page 9, in the seventh line of the first

paragraph, the word "it" should be replaced with "them," so that

as corrected, the text reads: ". . . which authorized them to

search . . . ."

          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.
          DATED: Honolulu, Hawai'i, May 8, 2015.

                                      FOR THE COURT:




                                      Chief Judge



     1
         Nakamura, Chief Judge, and Fujise and Reifurth, JJ.